Case 5:20-cv-05120-TLB Document 35                  Filed 06/17/21 Page 1 of 22 PageID #: 639




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION

BLAKE JONES                                                                               PLAINTIFF

    vs.                             Case No.: 5:20-cv-05120-TLB

JOHN BALDWIN                                                                           DEFENDANT

              BRIEF IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

                                         I. INTRODUCTION

          Plaintiff Blake Jones brings this lawsuit pursuant to the Fair Labor Standards Act, 29 U.S.C.

§ 201 et seq. alleging two counts against the defendant, John Baldwin. First, plaintiff alleges that

he was not paid overtime wages for the hours he worked for the defendant and his moving business,

TMT Arkansas, Inc. d/b/a Two Men and a Truck (sometimes referred to herein as “TMT”) in

violation of the FLSA. Second, plaintiff asserts a claim for FLSA-based retaliation when, he alleges,

the defendant terminated him on June 28, 2018 after voicing concerns regarding overtime pay on

March 8, 2018. In the defendant’s Answer to plaintiff’s Amended Complaint, Baldwin pled the

motor carrier exemption set forth at 29 U.S.C. § 213(b)(1) as an affirmative defense to the plaintiff’s

claim, [Doc 23], ¶¶ 16, 22, and further pled that plaintiff was terminated legally, lawfully and with

legitimate purpose. [Doc 23], ¶ 17(b)).

          In furtherance of those defenses, and in support of his argument that judgment as a matter

of law in his favor is now proper, it is undisputed that at all times material hereto, plaintiff Blake

Jones was an employee of a motor carrier as defined in 49 U.S.C. § 13102, was a driver of vehicles

having a GVWR of 10,001 pounds or greater, and had duties which affected the safe operation of

commercial motor vehicles in transportation on public highways in interstate commerce.

Accordingly, pursuant to the motor carrier exemption the defendant does not owe any overtime

wages to the plaintiff as a matter of law.
Case 5:20-cv-05120-TLB Document 35                   Filed 06/17/21 Page 2 of 22 PageID #: 640




        Furthermore, the defendant is entitled to summary judgment on plaintiff’s FLSA-based

retaliation claim because, first, the plaintiff cannot establish a prima facie case for retaliation because

he held no objectively reasonable belief that the defendant was engaged in unlawful wage and hour

practices. Second, the undisputed facts in this case also establish that Baldwin has articulated a

legitimate, non-pretextual reason for terminating the plaintiff on June 28, 2018 – namely, that

plaintiff violated company driver safety policies, violated the Federal Motor Carrier hours of service

laws, and that he completed a purposefully misleading Driver’s Log. Because there are no genuine

issues as to any material fact with respect to either the plaintiff’s claim for overtime wages or to the

plaintiff’s claim for FLSA-based retaliation, John Baldwin respectfully submits that judgment should

be entered in his favor as a matter of law on the plaintiff’s Amended Complaint.

                                  II. ARGUMENT & AUTHORITY

        A.      Plaintiff is Exempt From Overtime Pay Pursuant to the Motor Carrier Exemption.

        As set forth in more detail hereinbelow, the plaintiff’s claim for violation of the FLSA’s

overtime provision fails as a matter of law because the plaintiff’s work was exempt from overtime

wages pursuant to the Motor Carrier Exemption, 29 U.S.C. § 213(b)(1).

                1.      The Motor Carrier Exemption

        The Fair Labor Standards Act (“FLSA”) contains many exceptions and exemptions from its

general requirement that employees be paid overtime (one and one-half times their regular rate) for

all hours worked in excess of forty (40) hours per week. 29 U.S.C. § 213(b)(1) provides an overtime

exemption for employees who are within the authority of the Secretary of Transportation to establish

qualifications and maximum hours of service pursuant to Section 204 of the Motor Carrier Act of

1935. This exemption, known as the “motor carrier exemption,” applies to employees who are:

        1.      Employed by a motor carrier, as defined in 49 U.S.C. §13102;


                                                    2
Case 5:20-cv-05120-TLB Document 35                  Filed 06/17/21 Page 3 of 22 PageID #: 641




        2.      Drivers, driver’s helpers, loaders, or mechanics whose duties affect the safety of
                operation of motor vehicles in transportation on public highways in interstate or
                foreign commerce; and

        3.      Not covered by the small vehicle exception.

U.S. Department of Labor, Wage and Hour Division, Fact Sheet #19; Krupicki v. Eagle One, 2014

U.S. Dist. LEXIS 46038 (E.D. Ark. 2014); Holmes v. Metott, Inc., 2013 U.S. Dist. LEXIS 189925

(E.D. Ark. 2013).

        The term “motor carrier” is defined in 49 U.S.C. § 13102(15) as “a person providing motor

vehicle transportation for compensation.” The exemption applies to those employees whose work

involves the activities of a driver, driver’s helper, loader or mechanic and which directly affects the

safety of operation of motor vehicles on the public highways in transportation in interstate or foreign

commerce. 29 C.F.R. § 782.2(b)(2). As a general rule, if the bona fide duties of the job performed

by the employee are such that he is, or is likely to be, called upon in the ordinary course of his work

to perform, either regularly or from time to time, safety-affecting activities of the character described

in 29 C.F.R. § 782.2(b)(2), then the employee comes within the exemption for all workweeks when

he is employed at the job. The exemption applies regardless of the proportion of the employee’s

time or of his activities which is actually devoted to such safety-affecting work in the particular

workweek, and the exemption will be applicable even in a workweek when the employee happens

to perform no work directly affecting “safety of operation.” 29 C.F.R. §782.2(b)(3).

        The motor carrier exemption applies only to “commercial motor vehicles”, as defined in 49

U.S.C. § 31132. A commercial motor vehicle is one which has a “gross vehicle weight rating or

gross vehicle weight of at least 10,001 pounds, whichever is greater.” Thus, a driver or loader of a

vehicle with a GVWR of 10,001 pounds or more is exempt from any requirement to pay overtime.

McCall v. Disabled American Veterans, 723 F.3d 962 (8th Cir. 2013).


                                                   3
Case 5:20-cv-05120-TLB Document 35                 Filed 06/17/21 Page 4 of 22 PageID #: 642




               2.      Case Law Interpreting the Motor Carrier Exemption

       Arkansas’s district courts and the United States Court of Appeals for the Eighth Circuit have

decided several cases involving the motor carrier exemption and have not hesitated to grant summary

judgment on the issue. In Holmes v. Metott, Inc., 2013 U.S. Dist. LEXIS 189925 (E.D. Ark. 2013),

United States District Judge Brian Miller granted summary judgment in favor of the defendant based

upon the motor carrier exemption. The plaintiff in that case worked as a delivery driver for Metott,

a company which had a contract with FedEx to deliver parcels for FedEx within a defined

geographical area. After his termination, the plaintiff filed suit claiming that the defendant violated

the FLSA by failing to pay him overtime wages. In granting summary judgment in favor of the

defendant, the district court determined that the first requirement for exemption was met because

Metott fell under the jurisdiction of the Secretary of Transportation. The court noted that the

Secretary has authority to prescribe requirements for “commercial motor carriers,” a definition that

includes vehicles used to transport property and weighing at least 10,001 pounds. The truck driven

by Mr. Holmes weighed approximately 22,500 pounds. The court held that the second requirement

for exemption was met because Holmes was a driver for Metott and the third requirement for

exemption was met because Metott’s vehicles were used to transport property in interstate or foreign

commerce.

       In Krupicki v. Eagle One, 2014 U.S. Dist. LEXIS 46038 (E.D. Ark. 2014), United States

District Judge Kristine Baker began her analysis of the motor carrier exemption by noting that

exemptions under the FLSA are construed narrowly against the employer and the employer bears the

burden of establishing an exemption by a preponderance of the evidence. 2014 U.S. Dist. LEXIS

46038, *24. The court rejected the plaintiff’s contention that he was only an intrastate transporter

to which the exemption did not apply, concluding that the goods delivered by Mr. Krupicki were


                                                  4
Case 5:20-cv-05120-TLB Document 35                  Filed 06/17/21 Page 5 of 22 PageID #: 643




intended to be, and were, interstate goods, and, thus, he conducted transportation in interstate

commerce. The court went on to address the question of whether Mr. Krupicki engaged in activities

of a character directly affecting the safety of operation of motor vehicles in the transportation of

property in interstate commerce within the meaning of the motor carrier exemption. Judge Baker

concluded, “Mr. Krupicki was a driver and certainly directly affected the safety of operation of motor

vehicles in transportation as a delivery driver.” See, e.g., Benson v. Universal Ambulance Service,

Inc., 675 F.2d 783, 786 (6th Cir. 1982) (“It would appear to be beyond question that the driver of a

common carrier vehicle directly affects the safety of operation of that vehicle.”); Crooker v. Sexton

Motors, Inc., 469 F.2d 206, 209 (1st Cir. 1972) (“It is obvious that one who drives a vehicle in

interstate commerce directly affects the safety of such operations as long as he is driving.”).” Id.

at *29. Because the court found that Mr. Krupicki operated a motor vehicle in interstate commerce,

he was subject to the motor carrier exemption to the FLSA and was not eligible for overtime.

Summary judgment was granted in favor of EagleOne.

        In Alexander v. Tutle & Tutle Trucking, 834 F.3d 866 (8th Cir. 2016), the Eighth Circuit

Court of Appeals affirmed a summary judgment granted by United States District Court Judge Brian

Miller, finding that eleven truck drivers employed by the defendants were not entitled to overtime

wages because of the motor carrier exemption. The drivers in Alexander contended that they drove

primarily in Arkansas and were not called upon in the ordinary course of their duties to make

interstate trips. They asserted that none of them drove outside of Arkansas more than five times over

an 18 month period and that, as a group, they drove in interstate commerce less than one percent of

the time. Citing Morris v. McComb, 332 U.S. 422, 431, 68 S. Ct. 131, 92 L. Ed. 44 (1947) and 29

C.F.R. § 782.2(b)(2), the Eighth Circuit explained that it is “the character of the activities rather than

the proportion of either the employee’s time or of his activities” that determines the Secretary of


                                                    5
Case 5:20-cv-05120-TLB Document 35                  Filed 06/17/21 Page 6 of 22 PageID #: 644




Transportation’s jurisdiction to regulate employees and, thus, the applicability of the overtime

exemption. The court held that the motor carrier exemption “applies even where interstate

transportation makes up a small percentage of an employee’s duties” and found that the plaintiff

drivers had “ a reasonable expectation of interstate travel.” 2016 U.S. App. LEXIS at *10.

        Finally, this Court has had the opportunity to evaluate whether employees of this same

defendant’s moving business, TMT Arkansas, Inc. d/b/a Two Men and a Truck, are exempt from

overtime wages pursuant to FLSA’s motor carrier exemption. In In re Two Men and a Truck

Litigation, this Court was asked to consider whether Two Men and a Truck’s “drivers” and “loaders”

fit within the exemption for overtime purposes. In re Two Men and a Truck Litigation, 2017 U.S.

Dist. LEXIS 26017 (W.D. Ark. 2017). In that case, this Court ruled in favor of Two Men and a

Truck, finding that the FLSA motor carrier exemption applied to a “driver” of TMT “whose pay

records indicate that 80-90% of his hours on the job were spent driving a moving truck.” Id. at pg.

6, citing 29 C.F.R. § 782.2(b)(3). Further, the Court concluded that even those Two Men and a

Truck employees who were classified as “movers” – as opposed to “drivers” – were, among other

things, engaged in work that “came within the regulatory authority of the Secretary of

Transportation.” This Court granted summary judgment to TMT finding that both its “driver” and

“loader” employees were exempt from overtime pay pursuant to 29 C.F.R. §782.2(b)(3).

                3.      The Motor Carrier Exemption Applies to Plaintiff.

        Summary judgment is proper if the evidence, viewed in the light most favorable to the

nonmoving party, shows that there is no genuine issue of material fact and that the defendant is

entitled to entry of judgment as a matter of law. Fed. R. Civ. P. 56; Celotex Corp. v. Catrett, 477

U.S. 317, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). Here, applying applicable law to the undisputed

facts of this case establishes that there is no dispute as to any material fact with respect to the motor


                                                   6
Case 5:20-cv-05120-TLB Document 35                 Filed 06/17/21 Page 7 of 22 PageID #: 645




carrier exemption’s express application to the plaintiff’s employment as a “driver” for defendant.

Because no genuine issues of material fact remain, the defendant respectfully submits that he is

entitled to judgment in his favor as a matter of law on the plaintiff’s FLSA overtime claim.

        The affidavit of John Baldwin, co-owner and president of TMT Arkansas, Inc. d/b/a Two

Men and a Truck, establishes that the defendant provides motor vehicle transportation for

compensation, qualifying it as a motor carrier under the Motor Carrier Act. It is also undisputed that

the defendant engages in interstate commerce in its work as a moving company. Accordingly, the

first prong of the motor carrier exemption is indisputably met under the facts of this case.

        Plaintiff Blake Jones was employed by the defendant as a “driver.” Exhibit A, ¶ 4. Mr.

Baldwin’s Affidavit and the Job Sheets associated with plaintiff’s work establish that Mr. Jones

made several interstate trips as a driver while an employee of TMT, and he was available to make

additional interstate trips when needed. Exhibit A, ¶¶ 8, 9; Exhibit B. Without question, and as

District Judge Kristine Baker recognized in Krupicki v. Eagle One, supra, the duties of a driver

affect the safety of operation of motor vehicles in transportation on public highways in interstate

commerce. And, as the Eighth Circuit held in Alexander v. Tutle & Tutle Trucking, supra, it is the

character of the employee’s duties and not the proportion of time spent on them that is important.

The Alexander Court went on to state that an employer may invoke the exemption even as to “a

driver who performs no interstate driving” so long as he is “‘subject to being assigned to an interstate

trip’ and there is a reasonable expectation of such an assignment.” Id. Here, the facts are undisputed

that the plaintiff was employed as a driver for his entire employment with TMT, and that he was a

driver on at least 17 interstate moves over the course of his 12 month employment, including 7

separate interstate moves in the last 6 weeks of his employment alone. See Affidavit of John




                                                   7
Case 5:20-cv-05120-TLB Document 35                Filed 06/17/21 Page 8 of 22 PageID #: 646




Baldwin, ¶¶ 4, 8; Statement of Undisputed Facts, ¶ 5, 9; and Job Sheets. Accordingly, the second

element of the exemption is also satisfied.

       Lastly, John Baldwin’s Affidavit establish that the trucks plaintiff drove on an everyday basis

over the course of his employment with the defendant all had GVWRs of either 25,990, 25,999 or

26,000 pounds, well in excess of the 10,001 GVWR threshold for the motor carrier exemption.

Exhibit A, ¶ 7, Exhibit 3. Although plaintiff did drive an F-150 Truck weighing less than 10,000

GVWR on a total of 3 occasions in the first 3 months of his employment (8/8/17, 8/25/17 and

9/14/17), the plaintiff drove at least 275 jobs (some of which were multiple days) over the course

of his one year employment with defendant. See Exhibit B. Accordingly, at very most a total of

1.09% of his driver trips involved a vehicle weighing less than 10,000 GVWR. This work on a small

vehicle is, as a matter of law, de minimis. Accordingly, the plaintiff’s three total trips in a small

vehicle over the course of his one year employment does not qualify him for the small vehicle

exception to the motor carrier exemption. See, e.g. Berry v. Best Transp., Inc., 2018 U.S. Dist.

LEXIS 217879 (E.D. Mo. 2018)(explaining that the “The Court finds that case law supports

Defendants’ argument for the inclusion of a de minimis threshold”) citing Childress v. Ozark

Delivery of Mo., LLC, 95 F.Supp.3d 1130 (W.D. Mo. 2015)(holding that “Where a mixed fleet is

involved, the issue for the court is whether the employee spends more than a de minimis amount of

time operating vehicles that weigh less than 10,000 pounds.”)(internal citations omitted); McCall

v. Disabled Am. Veterans, 723 F.3d 962, 966 (8th Cir. 2013) (noting that “Dividing jurisdiction over

the same drivers, with the result that their employer would be regulated under the Motor Carrier Act

when they were driving the big trucks and under the FLSA when they were driving trucks that might

weigh only a pound less, would require burdensome record-keeping, create confusion, and give rise




                                                 8
Case 5:20-cv-05120-TLB Document 35                  Filed 06/17/21 Page 9 of 22 PageID #: 647




to mistakes and disputes.”); see also Oddo v. Bimbo Bakeries U.S.A., Inc., 391 F.Supp. 3d 466 (E.D.

Pa. 2019).

        Here, the records of every trip taken by the plaintiff as an employee driver are attached as

Exhibit B in support of this Motion. As noted above, a review of the records indicates that on only

3 jobs out of a total of 275 jobs (1.09%), did the plaintiff operate a small vehicle weighing under the

10,000 GVWR threshold. Exhibit B. Those three trips each occurred during the first 3 months of

plaintiff’s employment – August 8, 2017, August 25, 2017 and September 14, 2017, respectively –

and each occurred more than two years prior to plaintiff’s filing of this lawsuit. Accordingly, it is

undisputed that the extremely limited operation of a small vehicle by plaintiff was de minimis and

does not qualify plaintiff for the small vehicle exception. And, further, because each trip was taken

more than two years prior to the filing of plaintiff’s original Complaint, the plaintiff’s de minimis

operation of a small vehicle is outside of the limitation period for consideration in plaintiff’s

overtime claim. Accordingly, summary judgment on plaintiff’s FLSA overtime claim is now ripe.

        Notwithstanding that plaintiff’s operation of a small vehicle was de minimis and was outside

of the applicable limitations period, even if these 3 trips do trigger an application of the small vehicle

exception, overtime is only payable for the specific workweek in which the plaintiff drove a small

vehicle. See DOL Wage & Hour Field Assistance Bulletin 2010-2. For all other weeks, the motor

vehicle overtime exemption remains applicable, and overtime is not payable to the plaintiff. Id.

        Based upon the foregoing, Baldwin submits that plaintiff’s extremely limited driving of a

small vehicle was so infrequent and de minimis that the small vehicle exception to the motor carrier

exemption does not apply, as a matter of law. Further, each small vehicle trip was taken beyond the

applicable two year limitation period. However, to the extent that the exception does apply, the

undisputed proof as established by the attached “job sheets” details that plaintiff drove a small


                                                    9
Case 5:20-cv-05120-TLB Document 35                  Filed 06/17/21 Page 10 of 22 PageID #: 648




vehicle on only 3 occasions – August 8, 2017, August 25, 2017 and September 14, 2017. Each and

every other job worked by the plaintiff involved an exempt vehicle weighing well over 26,000

GVWR – far exceeding the 10,000 pound threshold.

        Because the motor carrier exemption applies to the work that plaintiff performed for

defendant while employed as a driver for the defendant, Baldwin submits that he is entitled to

judgment as a matter of law on the plaintiff’s claim for unpaid overtime wages. In fact, this Court

has already considered the applicability of the motor carrier exemption to drivers and loaders

employed by this defendant and has squarely concluded that the employees’ “overtime claims will

be dismissed with prejudice due to the application of the motor-carrier exemption.” In re Two Men

and a Truck Litigation, 2017 U.S. Dist. LEXIS 26017, 13 (W.D. Ark. 2017). Consequently, Baldwin

respectfully submits that judgment in his favor as a matter of law is ripe, and that the plaintiff’s claim

in his Amended Complaint seeking payment of overtime wages should be dismissed with prejudice.

        B.      The Plaintiff’s Claim for FLSA-Based Retaliation Must Be Dismissed.

        In addition to dismissal of the plaintiff’s overtime claim, the plaintiff’s second cause of action

asserting FLSA-based retaliation is also subject to dismissal as a matter of law. Specifically, the

FLSA-based retaliation claim should be dismissed, first, because the plaintiff cannot establish a

prima facie case of retaliation and, second, because Baldwin has articulated legitimate and non-

pretextual bases for terminating the plaintiff’s employment. Because both of these grounds for

judgment are established by the undisputed facts in this case – either one of which is independently

sufficient to support summary judgment – the defendant submits that the second claim must, too, be

dismissed as a matter of law.




                                                   10
Case 5:20-cv-05120-TLB Document 35                Filed 06/17/21 Page 11 of 22 PageID #: 649




                1.     Plaintiff cannot establish a prima facie case of retaliation.

       The FLSA protects employees against retaliation from their employer for asserting their

rights under the statute. 29 U.S.C. § 215(a)(3). Specifically, the FLSA makes it unlawful “to

discharge or in any other manner discriminate against any employee because such employee has filed

any complaint . . . under or related to this chapter.” 29 U.S.C. § 215(a)(3). To demonstrate a prima

facie case of retaliation under the FLSA, the plaintiff must show that he (1) participated in a

statutorily-protected activity; (2) that the defendant took an adverse employment action against him;

and (3) that there was a causal connection between the protected activity and the adverse

employment action. Montgomery v. Havner, 700 F.3d 1146, 1149 (8th Cir. 2012). See also Fezard

v. United Cerebral Palsy of Cent. Ark., 809 F.3d 1006, 1011 (8th Cir. 2016). While the defendant

concedes for purposes of this motion that an adverse employment action was taken against him on

June 28, 2018, the plaintiff cannot establish either the first or third element required to demonstrate

a prima facie retaliation claim. For these reasons, the plaintiff’s FLSA-based retaliation claim must

be dismissed.

       The only evidence which plaintiff suggests establishes that he participated in a statutorily-

protected activity are a few short, vague and nondescript text messages purportedly exchanged with

a manager at 3:00 a.m. on March 7, 2018. In those messages the plaintiff makes the following

verbatim comments:

       “Im sad I didn’t get to tell her bye”

       “I felt like she was made at me and ready for me to leave”

       “She was like im done with talking about work lol”

       “They didn’t say good night to me or nothing I was like dammmmnnn...”

       “Would john tell me if they were mad at me?”


                                                  11
Case 5:20-cv-05120-TLB Document 35                    Filed 06/17/21 Page 12 of 22 PageID #: 650




Pursuant to the FLSA, “statutorily protected activity” includes the filing of a complaint, the

instituting of a proceeding, the testifying in a proceeding, or serving on an industry committee. 29

U.S.C. § 215(a)(3). The plaintiff’s middle-of-the-night text messages have no reference or relation

to any purported protected activity involving a complaint regarding failure to pay overtime. These

messages cannot be sufficient to establish the first element required of plaintiff to state a prima facie

case of retaliation. And there is simply no other proof or evidence of plaintiff having otherwise filed

a complaint, instituted a proceeding, testifying in a proceeding or serving on an industry committee

related to an alleged failure to pay overtime. Without proof of engagement in a “statutorily protected

activity,” the plaintiff’s retaliation claim fails.

        However, and even assuming that plaintiff’s 3:00 a.m. text messages were related to overtime

wage matters, and even further assuming that plaintiff made some form of oral complaints directly

to the defendant regarding overtime pay (which is wholly denied), the plaintiff still cannot present

a prima facie case of retaliation because he could not have any objective, reasonable belief that the

defendant was engaging in unlawful conduct for failure to pay overtime wages to his drivers and

employees. See, e.g., Harper v. Blockbuster Entm’t Corp., 139 F.3d 1385, 1388 (11th Cir. 1998).

Significantly, plaintiff’s “reasonable belief” that the defendant has been engaged in unlawful FLSA

conduct contains both an objective and a subjective component. See, e.g., Little v. United

Technologies, Carrier Transicold Div., 103 F.3d 956, 960 (11th Cir. 1997). Stated differently, the

plaintiff “must not only show that he subjectively . . . believed that his employer was engaged in

unlawful employment practices, but also that his belief was objectively reasonable.” Clover v. Total

Sys. Servs., Inc., 176 F.3d 1346, 1351 (11th Cir.1999). The “objective reasonableness” of the

plaintiff’s belief is “measured against existing substantive law.” Clover v. Total Sys. Servs., Inc.,

176 F.3d 1346, 1351 (11th Cir.1999).


                                                      12
Case 5:20-cv-05120-TLB Document 35                 Filed 06/17/21 Page 13 of 22 PageID #: 651




        In applying this “objective reasonableness” test, the Eleventh Circuit has held that, where

courts have concluded with unanimity that an employer’s conduct is lawful, a plaintiff’s belief that

his employer engaged in an unlawful employment practice is not “objectively reasonable,” and the

plaintiff’s complaints therefore did not qualify as “protected activity.” See Harper, 139 F.3d at 1388.

See also Burnette v. Northside Hosp., 342 F. Supp. 2d 1128, 1135 (N.D. Ga. 2004) (citing Harper,

139 F.3d at 1388) (finding plaintiff’s belief that employer violated FLSA objectively unreasonable

in light of Eleventh Circuit case law and the law of other circuits establishing that employer’s

conduct was lawful). Applying these same principles herein, the plaintiff could have no objectively

reasonable belief that John Baldwin was violating FLSA overtime laws in light of the fact that, just

one month prior to plaintiff becoming employed by defendant, this Court issued an Opinion and

Order finding that TMT’s drivers and loaders are exempt from overtime wages pursuant to the motor

carrier exemption. Because the motor carrier exemption was determined to apply to drivers of the

defendant’s business, and because the plaintiff was a driver at all times relevant herein, the plaintiff

cannot establish that he engaged in any protected activity under the FLSA. Accordingly, the

plaintiff’s FLSA-based retaliation claim must be dismissed as a matter of law.

        Even assuming, arguendo, that the plaintiff can establish the first element of his retaliation

claim (which defendant fervently contends he cannot), the plaintiff still cannot present any proof to

establish the third element of his retaliation claim – namely, that a causal connection exists between

the allegedly protected activity and plaintiff’s termination. The purported FLSA based complaint

made by the plaintiff occurred on March 7, 2018. The plaintiff was terminated more than three (3)

months later, on June 28, 2018. In those more than three and a half months between his supposed

overtime complaint and the plaintiff’s termination, no adverse action was ever taken against the

plaintiff whatsoever. The plaintiff continued to work on a full-time basis, continued to be assigned


                                                  13
Case 5:20-cv-05120-TLB Document 35                Filed 06/17/21 Page 14 of 22 PageID #: 652




all of the same driving jobs, and maintained all of the same responsibilities as before. In fact, the

plaintiff’s opportunities increased during the Spring of 2018, as he was assigned 10 interstate trips

between March 7, 2018 and the date of his termination. See Exhibit A, ¶ 8; Exhibit B; and Statement

of Undisputed Facts, ¶ 9. There is absolutely no proof that the plaintiff’s termination was causally

connected to his alleged overtime complaint on March 7, 2018 (and, as set forth in more detail below

at Section B.2., infra, plaintiff’s termination was made for substantial cause). Because there exists

no proof to establish a causal connection in any form or fashion between plaintiff’s alleged protected

activity in early March and his termination in late June, the plaintiff cannot meet his burden of

establishing the third element required to state a prima facie claim of retaliation.

       In sum, because the plaintiff cannot establish either the first or the third elements required

to state a claim for retaliation, summary judgment in favor of the defendant is proper.

               2.      Plaintiff’s Termination Was Based Upon a Legitimate, Non-Retaliatory
                       Reason.

       Claims of retaliation under the FLSA are subject to the McDonnell Douglas burden-shifting

framework. See Grey v. City of Oak Grove, Mo., 396 F.3d 1031, 1034 (8th Cir. 2005); McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 2d 668 (1973). Under this

framework, even if the plaintiff can establish a prima facie case supporting each of the three

elements of retaliation, a defendant may rebut the plaintiff’s claim by advancing a legitimate,

nonretaliatory reason for its employment action. Jackman v. Fifth Judicial District Dep’t of

Correctional Servs., 728 F.3d 800, 804 (8th Cir. 2013). The plaintiff then has the burden to establish

that the legitimate, non-retaliatory reasons articulated are only a pretext for retaliation. Grey, 396

F.3d at 1035. A plaintiff must show that “the desire to retaliate was the but for cause of” the

termination. Univ. of Tex. Sw. Med. Ctr. v. Nassar, 133 S.Ct. 2517, 2533, 186 L. Ed. 2d 503 (2013);



                                                 14
Case 5:20-cv-05120-TLB Document 35                 Filed 06/17/21 Page 15 of 22 PageID #: 653




see also Van Horn v. Best Buy Stores, L.P., 526 F.3d 1144, 1148 (8th Cir. 2008). Temporal

proximity alone is insufficient to show that an employer’s proffered reason for action was a pretext

for discrimination. Gibson v. Geithner, 776 F.3d 536, 541 (8th Cir. 2015). Here, the evidence does

not even support a temporal proximity between the alleged complaint and termination. But, in any

event, evidence of pretext and retaliation “is viewed in light of the employer’s justification.” Logan

v. Liberty Healthcare Corp., 416 F.3d 877, 881 (8th Cir. 2005). In order to succeed on his claim,

the plaintiff “must both discredit [the defendant’s] asserted reasons for [plaintiff’s] termination and

show that the circumstances permit drawing a reasonable inference that the real reason for

[plaintiff’s] termination was retaliation.” Hutton v. Maynard, 812 F.3d 679, 684-85 (8th Cir. 2016).

        Here, the decision to terminate plaintiff’s employment was legitimate, substantially justified,

and was under no circumstances retaliatory. Specifically, the defendant’s decision to terminate

plaintiff was based upon the plaintiff’s violation of federal hours of service laws, his violation of

company safety policies, and based upon the plaintiff’s inaccurate and falsely completed driving

logs. In fact, the plaintiff’s unsafe, unacceptable and illegal actions while operating a DOT regulated

truck not only subjected the plaintiff and the defendant, both, to potential civil and criminal

penalties, but plaintiff’s actions also unnecessarily placed the safety of others using interstate roads

at risk. Accordingly, the defendant’s decision to terminate plaintiff was unquestionably legitimate

and justified, and the decision had absolutely nothing to do with any purported complaint regarding

overtime wages – of which there were none to begin with.

        The Activity Report attached as Exhibit C to the Motion details with particularity the

plaintiff’s driving activity on his interstate trip to Cosby, Tennessee. A review of the Activity Report

clearly establishes the legitimacy of defendant’s decision to terminate the plaintiff on June 28, 2018.

Specifically, the Activity Report/GPS record reveals the following undisputed facts as it relates to

                                                  15
Case 5:20-cv-05120-TLB Document 35                 Filed 06/17/21 Page 16 of 22 PageID #: 654




plaintiff’s driving activities on the evening of June 26 and early morning hours of June 27, 2018 (the

Activity Report is logged in Pacific Standard Time; for purposes herein, the time has been converted

to Eastern Standard Time), while in East Tennessee on an interstate work job:

        11:50 p.m. EST: Arrived at Hotel (11341 Campbell Lakes Dr., Knoxville, TN);

        12:36 a.m. EST: Left Hotel, drove to Jolly’s Sports Bar (3025 Alcoa Hwy., Knoxville, TN);

        2:51 a.m. EST: Left Jolly’s Sports Bar;

        3:13 a.m. EST: Arrived at Pilot Gas Station (701 N. Campbell Station Rd., Knoxville, TN);

        3:25 a.m. EST: Left Gas Station;

        3:54 a.m. EST: Arrived back to Hotel;

                *Vehicle only off for 6 hours, 33 minutes.

        10:28 a.m. EST/9:28 a.m. CST: Left Knoxville, TN.

                *Drove 12 hours, 45 minutes consecutive with no engine shutoff.

        11:13 p.m. EST/10:13 p.m. CST: Arrived in Bentonville, AR.

See Exhibit C. John Baldwin reviewed the Activity Report associated with the TMT truck being

driven by plaintiff on this interstate trip at approximately 7:30 a.m. on the morning of June 28, 2018.

See Exhibit A, ¶ 13. After his review of the Activity Report for plaintiff’s driving on this interstate

job, Baldwin was left with no choice other than to terminate plaintiff for his actions and multiple

safety violations during the June 25-27, 2018 interstate trip. Specifically, the Activity Log generated

for plaintiff’s interstate trip detailed multiple Federal Motor Carrier Safety Regulation violations and

multiple violations of company safety policies. It was the plaintiff’s own actions in putting himself,

the defendant’s company, and other innocent travelers on the interstate roadways at substantial risk

of harm by violating federal regulations and company safety policies that led to defendant’s decision

to terminate plaintiff.

                                                  16
Case 5:20-cv-05120-TLB Document 35               Filed 06/17/21 Page 17 of 22 PageID #: 655




       Specifically, the United States Department of Transportation’s Federal Motor Carrier Safety

Administration (“FMCSA”) promulgates various safety regulations which govern the use and

operation of motor carriers by drivers. Particularly, the FMCSA safety regulations contain certain

“Hours of Service” limits for drivers. See 49 C.F.R. § 395. According to the Federal Motor Carrier

Safety Administration’s Interstate Truck Driver’s Guide to Hours of Service publication, a driver of

a regulated truck has “a lot of responsibility as you drive down the road. The biggest concern is

safety.” See Exhibit F. The purpose of hours-of-service regulations is to “keep fatigued drivers off

the public roadways” and the regulations “put limits in place for when and how long you may drive,

to ensure that you stay awake and alert while driving, and on a continuing basis to help reduce the

possibility of driver fatigue.” Exhibit F.

       As part of these hours-of-service regulations, a driver must have 10 consecutive hours off

duty prior to operating a vehicle. 49 C.F.R. § 395.3. By way of example, the FMCSA’s Guide to

Hours of Service laws states that a driver “must not drive again until you have at least 10

consecutive hours off duty. You may do other work . . . but you cannot do any more driving of a

commercial motor vehicle on a public road.” See Exhibit F, citing 49 C.F.R. 395.3(a)(3). The

Activity Report records for plaintiff’s interstate trip establish that the DOT regulated truck being

driven by plaintiff in the early morning hours of June 28, 2018 was not off of public roads for 10

consecutive hours as required by law. In fact, the records establish that the truck was only off of

public roads for a period of 6 hours and 33 minutes – nearly 3.5 hours short of the required 10

consecutive hour limit. Exhibit C. This is a clear violation of FMCSA’s hours-of-service

regulations, and violates the express purpose of hours-of-service laws – namely, to keep fatigued

drivers off public roadways.



                                                17
Case 5:20-cv-05120-TLB Document 35                 Filed 06/17/21 Page 18 of 22 PageID #: 656




        In addition to violating the 10 hour off-duty requirements, plaintiff also violated the federally

promulgated 11 hour driving limit. Specifically, the relevant hours-of-service provisions also

provide that “A driver may drive a total of 11 hours during the 14-hour period specified . . . in this

section.” 49 C.F.R. § 395.3(a)(3). Stated differently, a driver may drive for 11 out of 14 hours after

the driver has been off duty for 10 consecutive hours. The Activity Report records attached as

Exhibit C to the Motion establish that the commercial motor vehicle being driven by plaintiff was

never turned off for a total of 12 hours and 45 minutes consecutively. The plaintiff’s driving time,

therefore, far exceeds the 11 hour maximum driving limit provided by federal hours of service laws.

Accordingly, in addition to plaintiff’s fatigue as a result of violating the 10 hour off duty provisions,

plaintiff also exceeded the maximum drive time limits of 11 hours. See 49 C.F.R. § 395.3.

        Notwithstanding the above, plaintiff also violated the federal hours-of-service mandated

thirty minute rest break provision, which requires that if more than 8 consecutive hours have passed

since the last off-duty/break period of at least 30 minutes, a driver must take an off duty break of at

least 30 minutes before driving again. For example, if a driver started driving immediately after

coming on duty, he or she could drive for 8 consecutive hours, take a half-hour break, and then drive

another 3 hours, for a maximum total of 11 driving hours within a 14 hour time frame. Here, the

Activity Report establishes that there was no break from driving taken during the truck’s more than

12 hour journey home. The plaintiff did not comply with hours-of-service laws. In sum, the

plaintiff’s driving activities prior to his termination establish multiple significant violations of the

Federal Motor Carrier Safety Administration’s hours-of-service regulations, any one of which could

subject both the plaintiff and defendant to civil and criminal penalties.

        In addition to violating the FMCSA’s safety regulations, however, the plaintiff also violated

TMT company safety policies, which also served as grounds for his termination. Specifically,

                                                   18
Case 5:20-cv-05120-TLB Document 35                 Filed 06/17/21 Page 19 of 22 PageID #: 657




defendant has in force a Safety Policy which all employees, including the plaintiff, are provided at

the beginning of their employment and by which they are expected to abide. Exhibit E. The Safety

Policy begins with a letter to all employees drafted by the defendant, where it is stated, “Safety is a

priority and a cornerstone of our culture . . . This should be illustrated on a daily basis.” See Exhibit

E, pg. 4. The Safety Policy goes on to provide:

        We at TMT Arkansas, Inc. dba Two Men and a Truck consider no phase of
        operations more important than safety and accident prevention. Operating a vehicle
        in an unsafe manner or working in unsafe conditions jeopardize each employee’s
        ability to provide for his or her family and the safety and well being of fellow
        workers, as well as others that share the public roadways. . . It shall be company
        policy to abide by all Federal, State and/or local laws governing our drivers,
        equipment, and vehicle maintenance operation. . . At no time will this company
        condone or allow an employee to exceed the limit of the law.

Exhibit E, pg. 5.

Among other provisions of this Safety Policy, the following are particularly applicable to plaintiff’s

actions on his June 25-27 interstate job:

        No driver of TMT Arkansas, Inc. dba Two Men and a Truck shall violate the HOS [hours
        of service] laws under any circumstances.

        Serious Violations: Exceed Hours of Driving as the law allows; Exceed Hours of Duty
        time as the law allows; Failure to have required hours off duty, as indicated by law.

        Under the Federal Department of Transportation guidelines, [defendant] is held
        responsible, jointly with you as their driver, to comply with the regulations concerning
        driver’s HOS [hours of service] and logging procedures. Violations of these regulations
        will not be tolerated.

        Disciplinary action shall include verbal warnings, written warnings, possibly retraining,
        suspensions and/or indefinite suspensions or termination.

Exhibit E, pg. 36, 39-40. Defendant’s safety policy makes ultimately clear that safety is a top

priority, violation of safety provisions and laws will under no circumstances be permitted or

tolerated, and failure to abide by safety regulations will result in discipline, including termination.



                                                   19
Case 5:20-cv-05120-TLB Document 35                Filed 06/17/21 Page 20 of 22 PageID #: 658




Here, the plaintiff indisputably violated federal safety regulations and company safety policies. His

actions placed the safety of himself, of others and of the defendant’s business operations in jeopardy.

The company safety policy makes clear that plaintiff was subject to discipline for his safety

violations, and he was terminated as a result of these serious violations.

       And, finally, in an apparent effort to conceal his safety violations, the plaintiff also prepared

and provided falsified driving log/driving records for his interstate trip. See Exhibit D. These driver

logs violate federal logbook regulations and company policies, too, in that, among other things, the

logs lack necessary and required information (see 49 C.F.R. § 395.8), they fail to indicate required

status change locations (49 C.F.R. § 395.8(a)(2)), they fail to include the total hours (49 C.F.R. §

395.8(d)), and they fail to match the supporting Activity Report documents, further establishing their

inaccuracy and false reporting (49 C.F.R. § 395.8(e)(1)). Additionally, the plaintiff had prepared two

driving logs for each day, which constitutes a serious violation of company safety policies, which

prohibits the preparation of “two or more logs for one date.” (Exhibit E, pg. 40; Exhibit D)

According to the plain language in defendant’s Safety Policy, “Under the Federal Department of

Transportation guidelines, TMT Arkansas, Inc dba Two Men and a Truck is held responsible, jointly

with you as their driver, to comply with the regulations concerning driver’s HOS [Hours of Service]

and logging procedures. Violations of these regulations will not be tolerated.” Exhibit E, pg. 40.

       The undisputed, material facts in this case establish as a matter of law that the defendant did

not terminate the plaintiff on June 28, 2018 in supposed retaliation for an altogether vague and non-

specific purported overtime complaint in March but, to the contrary, the plaintiff was terminated as

a result of his serious violations of federal safety regulations and company safety policy.




                                                  20
Case 5:20-cv-05120-TLB Document 35                 Filed 06/17/21 Page 21 of 22 PageID #: 659




                                         III. CONCLUSION

       As set forth in the defendant’s Motion for Summary Judgment, the Statement of Undisputed

Material Facts, the documentation and evidence submitted in support of the Motion, and as

established by the authority set forth in this Brief in Support, there are no genuine issues of material

fact remaining with respect to the applicability of the motor carrier exemption in this case, or with

respect to the grounds for plaintiff’s termination of employment with defendant. Because each of

the elements of the motor carrier exemption has been proven, John Baldwin is entitled to judgment

in his favor as a matter of law with respect to plaintiff’s claims for overtime wages under the FLSA,

along with any associated claims for liquidated damages, costs or fees. Furthermore, the undisputed

facts establish that plaintiff cannot establish a prima facie case of retaliation and that, even if he

could, plaintiff’s termination was based upon a legitimate, non-retaliatory reason – namely,

plaintiff’s serious violations of federal motor carrier safety regulations and the defendant’s written

Safety Policy. The defendant is, therefore, also entitled to judgment in his favor as a matter of law

on plaintiff’s FLSA-based retaliation claim.

       Based upon the arguments and authority set out hereinabove, John Baldwin respectfully

submits that each and every claim alleged by the plaintiff in his Amended Complaint [Doc. 22]

should be dismissed with prejudice.

                                                       Respectfully submitted,

                                                       JOHN BALDWIN

                                               By:     /s/ William F. Clark
                                                       William F. Clark          #2010142
                                                       DAVIS, BUTT, TAYLOR
                                                            & CLARK, PLC
                                                       75 N. East Ave., Suite 402
                                                       Fayetteville, AR 72702-1224
                                                       (479) 521-7600 (Telephone)
                                                       wclark@dbtcfirm.com

                                                  21
Case 5:20-cv-05120-TLB Document 35                Filed 06/17/21 Page 22 of 22 PageID #: 660




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 17th day of June, 2021, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF System which will send notification of such filing to all
attorneys and persons who have entered an appearance for notification of electronic filings, and
further certify that I have served the foregoing pleading by first class mail, postage prepaid, on the
following non CM/ECF System participant:

Mr. Blake Jones
1105 E. Courage
Siloam Springs, AR 72761

                                                       /s/ William F. Clark
                                                       William F. Clark




                                                  22
